tcmemo_2010_85 united_states tax_court charles m akers jr petitioner v commissioner of internal revenue respondent docket no date r determined a deficiency in p’s federal_income_tax after p’s concessions the issues for decision are whether p is entitled to deduct schedule e expenses relating to real_property in california and whether the real_property in california was a residence of p during for purposes of sec_280a i r c held p is not entitled to deduct schedule e expenses relating to the real_property in california held the real_property in california was a residence of p during for purposes of sec_280a i r c p is liable for the income_tax deficiency charles m akers jr pro_se jeffery d rice for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition for redetermination of an alleged income_tax deficiency that respondent determined for petitioner’s tax_year after concessions by petitioner the issues for decision are whether petitioner is entitled to a deduction for expenses claimed on schedule e supplemental income and loss for relating to petitioner’s real_property in california if petitioner is not entitled to deduct schedule e expenses for the tax_year whether the real_property in california is a residence of petitioner for for purposes of sec_280a findings_of_fact some of the facts have been stipulated and the stipulated facts and accompanying exhibits are hereby incorporated by 1petitioner conceded that he received dollar_figure of unreported income in this amount included income from compensation and the sale of stocks and bonds there was also an unreported withholding_tax credit of dollar_figure which respondent conceded 2unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended and in effect for the tax_year at issue the rule reference is to the tax_court rules_of_practice and procedure reference into our findings at the time he filed his petition petitioner resided in california during the tax_year petitioner was the sole owner of a three-bedroom home in california the cabin on his federal_income_tax return petitioner claimed dollar_figure of schedule e expenses relating to the rental of the cabin all of these claimed expenses were disallowed by respondent petitioner contracted with alpine resort rentals alpine a property management company to rent the cabin for the tax_year per the rental agreement alpine had an exclusive right to rent the cabin during for its services petitioner paid alpine a percent commission of all rental income received among other things alpine was responsible for arranging housekeeping and linens for rental customers petitioner was responsible for maintaining the property in a safe and aesthetic condition paying all utilities having the property deep cleaned twice a year and providing linens the cabin was rented times during the tax_year for a total rental period of days and nights the parties have agreed that the average rental period of customer use for the cabin for tax_year wa sec_3 days petitioner visited the cabin eight times during for a total of approximately days and nights each time petitioner visited the cabin during he was accompanied by family members on date respondent issued a notice_of_deficiency disallowing the previously noted dollar_figure of petitioner’s claimed schedule e expenses petitioner filed a timely petition with this court a trial was held on date in los angeles california i burden_of_proof opinion the commissioner’s determination of a taxpayer’s liability is generally presumed correct and the taxpayer bears the burden of proving that the determination is improper see rule a 3it is appropriate at this juncture to dispose_of a procedural matter pending before this court in the stipulation of facts and the supplemental stipulation of facts respondent objected to the admissibility of petitioner’s exhibits 9-p through 22-p on grounds of relevancy and materiality we took respondent’s objections under advisement upon due consideration we find that exhibits 9-p through 11-p and 14-p through 22-p have a tendency to make the existence of facts that are of consequence to the determination of this case more or less likely than without them see fed r evid and therefore respondent’s objections to the admissibility of petitioner’s exhibits 9-p through 11-p and 14-p through 22-p are overruled and these exhibits are received into evidence with regard to exhibit 12-p a copy of the letter petitioner wrote to his congressman regarding his case and exhibit 13-p a copy of the letter petitioner received from the director of constituent services for representative edward r royce in response to petitioner’s letter we find that these exhibits are not relevant to the case at hand and not admissible into evidence therefore respondent’s objections to the admissibility of petitioner’s exhibits 12-p and 13-p are sustained and these exhibits are not received into evidence 290_us_111 however pursuant to sec_7491 the burden_of_proof on factual issues that affect the taxpayer’s tax_liability may be shifted to the commissioner where the taxpayer introduces credible_evidence with respect to such issue petitioner has not established that he meets the requirements under sec_7491 and for such a shift consequently the burden_of_proof remains on him moreover deductions are a matter of legislative grace and petitioner bears the burden of proving that he is entitled to any of the deductions claimed see 503_us_79 ii sec_469 schedule e expenses relating to rental of cabin sec_469 and d generally prohibits a taxpayer from claiming deductions attributable to passive activities in an amount which exceeds the income generated by that taxpayer’s passive activities madler v commissioner tcmemo_1998_ scheiner v commissioner tcmemo_1996_554 mordkin v commissioner tcmemo_1996_187 sec_469 and provides that the term passive_activity includes any activity which involves the conduct_of_a_trade_or_business and in which the taxpayer does not materially participate and except for taxpayers engaged in the real_property business any rental_activity without regard to whether or not the taxpayer materially participates in the activity for purposes of sec_469 the term rental_activity is defined in sec_469 as any activity where payments are principally for_the_use_of tangible_property see also sec_1_469-1t temporary income_tax regs fed reg date an activity involving the use of tangible_property however is not considered a rental_activity for a taxable_year if for such taxable_year the average period of customer use for such property is days or less sec_1_469-1t and ii a temporary income_tax regs supra therefore owners of rental real_estate are not considered to be engaged in a rental_activity if the average period of customer use is days or less madler v commissioner supra sec_469 and allows the taxpayer to offset from nonpassive_income up to dollar_figure of certain passive_activity_losses as long as the activity is considered a rental_activity the parties have stipulated that the average period of customer use for the cabin during wa sec_3 days consequently petitioner’s rental_activity of the cabin during the tax_year is not a rental_activity as defined in sec_469 and the regulations thereunder and thus he is not allowed the the deduction is phased out for income levels above dollar_figure sec_469 dollar_figure offset for losses against nonpassive_income see sec_1_469-1t and ii a temporary income_tax regs supra additionally since the rental of the cabin does not fall within the definition of rental_activity under sec_469 passive_activity_losses and credits limited it is not a per se passive_activity under sec_469 therefore if petitioner can show that he materially participated in the rental of the cabin the activity would not be considered passive and he could claim his losses against nonpassive_income sec_469 material_participation is defined as involvement in the operations of an activity on a regular continuous and substantial basis sec_469 a taxpayer can establish material_participation by satisfying any one of the seven tests provided in the regulations sec_1_469-5t temporary income_tax regs fed reg date see also mordkin v commissioner supra we consider that for purposes of the case before us the pertinent tests as stated in sec_1_469-5t and temporary income_tax regs supra are as follows the individual’s participation in the activity for the taxable_year constitutes substantially_all of the participation in such activity of all individuals including individuals who are not owners of interests in the activity for such year or the individual participates in the activity for more than hours during the taxable_year and such individual’s participation in the activity for the taxable_year is not less than the participation in the activity of any other individual including individuals who are not owners of interests in the activity for such year to satisfy one of these tests petitioner must establish that either no other individual’s participation exceeded petitioner’s participation during or that petitioner participated in the activity for more than hours in with regard to the second requirement petitioner has set forth little evidence to establish that he was involved in the rental of the cabin for more than hours in the tax_year he has alleged that he took eight maintenance trips to the cabin during but in no way has he quantified for the court the amount of his active_participation time in order to establish that he did spend more than hours engaged in the rental of the cabin the court would expect petitioner to provide evidence corroborating his claim that his trips to the cabin were indeed for the purpose of maintenance eg in the form of time logs oral testimony and or receipts nor has petitioner established that no other individual’s participation exceeded his participation in the activity or that his participation constituted substantially_all the participation in the activity alpine was responsible for advertising showing and renting the property and after each tenant a cleaning service cleaned the property further petitioner has conceded that his daughter assisted in the management and maintenance of the cabin and that he contracted with professionals to provide repair services during while we do not know how much time these services took they involve a substantial amount of time it is petitioner’s burden to show that he satisfies the requirements of sec_1_469-5t temporary income_tax regs supra and he has failed to meet that burden on the basis of the foregoing we find that petitioner did not materially participate in this activity accordingly petitioner is not allowed to deduct schedule e expenses relating to the cabin on his tax_return iii sec_280a personal_use of a residence sec_280a limits otherwise allowable deductions by individuals with respect to a dwelling_unit that is used by the taxpayer during the year as a residence a taxpayer uses a dwelling_unit as a residence if his or her personal_use exceeds the greater of days or percent of the days it is rented at fair rental value during the year sec_280a if found to be a residence sec_280a limits the deduction of expenses related to the property to the excess of gross_income_from_the_property over deductions allocable to the rental use that are deductible regardless of the rental use such as interest and taxes see sec_280a however if a dwelling_unit is used during the taxable_year by the taxpayer as a residence and such dwelling_unit is rented for less than days during the taxable_year then no deduction allocable to the rental use of such dwelling_unit is allowed and the income derived from such use for the taxable_year is not included in the gross_income of the taxpayer under sec_61 sec_280a contrary to petitioner’s contention in his brief a taxpayer is deemed to have used a dwelling_unit for personal purposes for a day if for any part of such day the unit is used for personal purposes by the taxpayer or by any member of the taxpayer’s family sec_280a however a dwelling_unit is generally not used by a taxpayer for personal purposes on any day it is principally used to perform repair or maintenance work on the unit id petitioner has conceded that he made eight trips to the cabin in for a minimum stay of days and that members of his family accompanied him on each trip he alleges that these trips were not for personal_use but with regard to the upkeep and maintenance of the cabin specifically petitioner claims in his brief that the only purpose for the owner to travel to the cabin is for maintenance inspection and oversight purchasing supplies such as plumbing antifreeze smoke alarm batteries light bulbs management and scheduling specialized work or repair petitioner has presented no evidence to substantiate his contention he has not provided to the court any receipts work reports time logs or testimony to support his claim that the motive of his trips and his activity at the cabin was in fact for upkeep although cautioned at trial that his opening statement was not evidence that the court could rely on to make findings_of_fact petitioner chose not to testify at the trial relying entirely on the stipulation of facts and the stipulated exhibits to provide all of the evidence in his case hence petitioner has failed to meet his burden of proving that personal_use of the cabin did not exceed the greater of days consequently the cabin is considered a residence for purposes of sec_280a the parties have stipulated that the cabin was rented for less than days during therefore no income from the rental of the cabin is included in petitioner’s tax_return and he is not allowed to deduct any expenses related to the rental of the cabin petitioner is still allowed to deduct the mortgage interest and taxes attributable to the cabin on schedule a itemized_deductions of his tax_return subject_to the limitations provided in sec_68 see sec_280a the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein we conclude that they are meritless moot or irrelevant to reflect the foregoing decision will be entered for respondent
